DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 06/28/2022.
The Office respectfully disagrees with Applicant’s arguments and maintains its positions described in the 04/28/2022 Election of Species requirement.  Accordingly, the 04/28/2022 restriction requirement is made FINAL.

Drawings
The drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1: The Office recommends inserting the word “to” between the words “element each” (Line 5).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0262953 to Mori, which discloses:
Claim 1:  A jig 10 configured to support a reduction gear 100 (see Paragraph [0026]) when a second element of a robot is separated from a first element of the robot (see Paragraph [0029]), the reduction gear 100 being configured to connect the first element and the second element each other so as to perform a speed-reduction operation, the jig 10 comprising:
a fixed portion 18 detachably attached to the first element or the second element (abutting section 130 is understood to correspond to either the first element or the second element);
a movable portion 22 attached to the fixed portion 18 so as to be rotationally or linearly movable; and
a support 24 attached to the movable portion 22 and configured to suspend the reduction gear 100 in a gravity direction to support the reduction gear 100.
Claim 4: The jig of claim 1, wherein the movable portion 22 linearly moves with respect to the fixed portion 18 to move the support 24 in a horizontal direction.
Claim 7: The jig of claim 1, wherein the support 24 includes a mounting member 30 detachably attached to the reduction gear and configured to be reciprocated along a gravity direction (when the jig is hoisted via, e.g., handle 20).
Claim 8: A method of replacing a reduction gear 100 using the jig 10 of claim 1, the method comprising:
fixing the support 24 to the reduction gear 100 mounted to one of the first element and the second element separated from each other;
removing the reduction gear 100 from the one of the first element and the second element and suspending the reduction gear 100 in the gravity direction by the support 24 to support the reduction gear 100; and
moving the reduction gear 100 supported by the support 24 away from the one of the first element and the second element by moving the movable portion 22 with respect to the fixed portion 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2019/0262953 to Mori.
Claim 9: The method of claim 8, comprising:
removing the reduction gear 100 from the support 24 after moving the reduction gear 100, fixing a new reduction gear 100 to the support 24 and suspending the new reduction gear 100 in the gravity direction by the support 24 to support the new reduction gear 100;
moving the new reduction gear 100 supported by the support 24 toward the one of the first element and the second element by moving the movable portion 22 with respect to the fixed portion 18; and 
mounting the new reduction gear 100 to the one of the first element and the second element.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0262953 to Mori, as applied to Claim 1 above, and further in view of Japanese Publication No. 2002-336307 to Tanaka et al.
Claim 2: Mori discloses the jig of claim 1.  The Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing that the tolerances between the fixed portion and movable portion would not be so tight so as to prevent lateral movement or pivotal/rotational movement in lateral directions.  In other words, the Office submits that those having ordinary skill would understand that some lateral movement between the fixed portion and movable portion is possible to allow individuals to shift or wiggle the reduction gear 100 from the side wall 108.
Tanaka teaches a hoist for a person that includes flexible cables 26 which allow rotational movement of the support 21.
In view of the Tanaka teaching, the Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the jig disclosed by Mori such that the movable portion 22 rotates with respect to the fixed portion 18 to move the support 24 in a horizontal direction, in order to facilitate one to better shift or wiggle the reduction gear 100 from the side wall 108.
Claim 6: Mori, as modified by Tanaka in the rejection of Claim 2 above, discloses the jig of claim 2, wherein the movable portion 22 rotates and linearly moves with respect to the fixed portion 18 to move the support 24 in the horizontal direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658